By the Court.
This is an action of tort for personal injuries suffered by the plaintiff while riding as a guest of the defendant in his automobile driven by him. The accident occurred in New *466Hampshire. The uncontradicted evidence was that according to the law of New Hampshire a guest in an automobile may recover compensation for injury resulting from the ordinary negligence of his host; and that under such circumstances recovery is not confined, as in this Commonwealth, to cases of gross negligence of the host. Massaletti v. Fitzroy, 228 Mass. 487. There was no exception to instructions to the jury to this effect. The rights of the parties are governed by the law of the jurisdiction where the injury occurred. Plainly it was a question of fact on all the evidence whether the defendant’s negligent operation of his automobile harmed the plaintiff while she was in the exercise of due care. It would serve no useful purpose to narrate the evidence.

Exceptions overruled.